Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Ootsuki et al (WO 2008/143195, see English language translation attached to previous Office Action), Kirikihira (JP 2011-173765, see English language translation attached to previous Office Action), Reference: Polymer Properties (see pages attached to previous Office Action), Yoshida (US 2004/0157078), Tokuchi et al (US 2010/0015400), and Okafuji et al (US 4,696,713) for the reasons set forth in the Final Action mailed on 10/2/2020 and restated below:

Ootsuki et al discloses a ceramic green sheet composition comprising polyvinyl acetal as a first resin, i.e. polyvinyl butyral (PVB), and a second resin which form a sea-island structure. However, while the reference discloses the thickness of the film, i.e. 5 microns or 0.05 mm, the reference does not disclose or suggest that the thickness of the film is greater than or equal to 0.1 mm as recited in the present claims. Furthermore, the reference does not disclose or suggest an interlayer film comprising the compatibilizer recited in claim 1 or a laminated glass as recited in claim 11.

Kirikihira discloses a composition comprising a sea island structure comprising polyvinyl butyral (PVB) and a second resin such as an acrylic resin. The reference discloses alkyl acrylate resin formed from monomers such as 2-ethylhexyl methacrylate, i.e. a methacrylic resin. However, the reference does not disclose or suggest an interlayer film comprising the compatibilizer recited in claim 1 or a laminated glass as recited in claim 11.

Reference: Polymer Properties discloses that 2-ethylhexyl methacrylate has a Tg of -10 ºC. However, the reference does not disclose or suggest an interlayer film comprising the compatibilizer recited in claim 1 or a laminated glass as recited in claim 11.

Yoshida discloses a ceramic green sheet composition comprising a polyvinyl acetal and a plasticizer in the amount of 0.1 to 10 wt. %. However, the reference does not disclose or suggest an interlayer film comprising the compatibilizer recited in claim 1 or a laminated glass as recited in claim 11.

Tokuchi et al discloses a thermoplastic resin film composition comprising a polyvinyl acetal resin and a methacrylic resin, where at least the methacrylic form a continuous phase. Thus, in the reference the methacrylic alone or in combination with the polyvinyl acetal resin form a continuous phase. Claim 1 recites that the polyvinyl acetal resin and the second resin component form a sea-island structure, where the sea part of the sea-island structure is the polyvinyl acetal resin. Given that Tokuchi et al discloses methacrylic alone or in combination with the polyvinyl acetal resin form a continuous phase, in the film of the reference either the film comprises a continuous phase formed by the combination of polyvinyl acetal resin and methacrylic resin and therefore the film of the reference does not comprise a sea island structure, or the methacrylic resin forms the sea or continuous part of the film; either of which are outside the scope of the present claims. Accordingly, the reference does not disclose or suggest the sea-island structure as recited in the present claims. Furthermore, the reference does not disclose or 

Okafuji et al discloses that in a conventional windshield of a vehicle, a plurality of sheets of plate glass are adhered together through a plastic films such a polyvinyl butyral film to prepare a so-called safety glass. However, the reference does not disclose or suggest an interlayer laminate film comprising a polyvinyl acetal and a second resin component as recited in the present claims. Furthermore, the reference does not disclose or suggest an interlayer film comprising the compatibilizer recited in claim 1 or a laminated glass as recited in claim 11.

In light of the above, it is clear that Ootsuki et al, Kirikihira, Reference: Polymer Properties, Yoshida, Tokuchi et al, and Okafuji et al either alone or in combination do not disclose or suggest an interlayer film comprising the compatibilizer recited in claim 1 or a compatibilizer or a laminated glass as recited in claim 11.

In light of the amendments to the claims, the 35 U.S.C. 112 rejections set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767